Citation Nr: 1818109	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability with radiculopathy, to include as secondary to service-connected conditions.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected conditions.

3.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected conditions.


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1983 to May 1986, and from November 1986 to September 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2011, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  The Board notified the Veteran of his right to an additional Board hearing in a January 2018 letter, however, the Veteran waived his right to an additional hearing in correspondence received by the Board that same month.

These matters were previously remanded by the Board in September 2012, September 2015, and January 2017.

The Board must note that the Veteran has filed a notice of disagreement (NOD) in October 2017 regarding an April 2017 rating action that denied service connection for sleep apnea.  Normally the Board would remand this issue for a statement of the case (SOC).  However, it appears that the RO is actively working on this issue at this time and that such a remand would only delay the full adjudication of this issue.  The RO should take appropriate action on this issue.  


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's back disability with radiculopathy is related to active duty service or to another service-connected disability.

2.  The probative, competent evidence is against a finding that the Veteran's neck disability is related to active duty service or to another service-connected disability.

3.  The probative, competent evidence is against a finding that the Veteran's left foot disability is related to active duty service or to another service-connected disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability with radiculopathy have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

3.  The criteria for service connection for left foot disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show the following: (1) that a current disability exists; and (2) that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  

In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In so doing, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Back and Neck Disabilities

The Veteran alleges that he has a disability relating to the lumbar and cervical spine that is etiologically related to service.

Service treatment records (STRs) indicate that the Veteran was treated on separate occasions for back and neck conditions.  A May 1983 STR notes that the Veteran was treated for pain at C4-C7 and was told he had a mild muscle strain.  In an October 2011 hearing, the Veteran testified that, while climbing a ladder in service, he hit his head on a hatch and jammed his neck down, injuring his cervical spine.  He stated that he still experiences a numbing sensation in his right arm that emerged after the incident.  

Additionally, STRs from June, July, and August 1990 show the Veteran being seen for lower back pain.  In the October 2011 hearing, he testified that he saw a back specialist after straining his back helping a friend move furniture.  He was put on a physical therapy regiment, and he returned to work.  The Veteran testified that a month later, he reinjured his back while helping to move an engine.  Again, he was assessed with a lower back strain, treated with physical therapy, and returned to full duty.

The Veteran underwent a VA examination in April 2017, during which the examiner noted a 1998 diagnosis of lumbar degenerative joint disease (DJD) and a 2007 diagnosis of radiculopathy at S1.  The Veteran reported constant pain in the lower lumbar region with paresthesia to the right anterior calf and the entire foot.  The Veteran was noted to constantly use a cane.  

The examiner opined that the Veteran's current back complaints were less likely than not related to service.  The examiner also noted the back strains that were reported in 1983 and 1990, the fact that these strains were treated conservatively with physical therapy, and that the Veteran was able to return to full duty with improved symptoms.  

Importantly, the examiner also noted the Veteran's report of sustaining severe back pain in 1998 during a lifting episode, two years after the Veteran was discharged from service.  

The examiner concluded there to be no evidence of record suggesting the Veteran's current back and right leg pain is related to a mild lumbar strain that was successfully treated.  Rather, the Veteran's subjective medical history more likely indicated the Veteran's current back symptoms to be related to the 1998 lifting episode which caused severe back pain.

The Board notes that the Veteran has undergone several other VA examinations, and that each examiner has opined the Veteran's back and neck conditions to be less likely than not related to service.  These examiners, overall, all concluded that while the Veteran sustained back injuries in service, the injuries were minor and had been resolved without any functional loss.  Rather, the more likely etiology for the Veteran's current back symptoms was the 1998 lifting episode, the normal aging process, obesity, and the Veteran's history of smoking.

The VA examiners further concluded there to no credible medical or scientific evidence relating the Veteran's back symptoms to his service-connected right knee strain or plantar fasciitis of the right foot.  Specifically, the January 2016 VA examiner opined that "[t]he only time a relationship can be established between trauma to a joint of one extremity causing problems in the back is in the case of a leg length discrepancy of 1.5 to 2 inches."  Because the Veteran has no known leg length discrepancy of record, the examiner concluded that the Veteran's back symptoms were in no way etiologically related to his service-connected conditions.

Regarding the neck disablist, the reports have been equally negative.  For example:  in a June 2017 examination, the examiner stated as follows:

Regarding the cervical spine, it is less likely than not that the veteran's current neck and left arm complaints is connected to the service or was secondary caused by or worsened by another service connected condition.  There is an entrance examination dated 5/12/1983 and 3/31/1986 that report no complaint of neck pain.  In the medical record there was a report of a non-traumatic mild muscle strain of the neck dated 5/26/1983 and 5/27/1983.  This was treated conservatively and the veteran could return to full duty. 

While the Board understands the Veteran's belief that these problems are the result of service, the Board can not ignore the now multiple medical opinions that do not support his case.  The Veteran is competent to report symptoms such back and neck pain, as lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Layno v. Brown, 6 Vet. App. 465, 69 (1994).  The Veteran is not, however, competent to identify the underlying cause of such symptoms, or the reason for current manifestations of such symptoms, given the complexity of the body systems involved.  Simply stated, he is not medically qualified to diagnosis his own conditions and then indicate what caused of the problems.  The Veteran's assertions that his back and neck disabilities began in or as a result of service is less persuasive than the medical evidence and opinions, which are unfavorable to the claims.

The Board finds that the evidence does not support that the Veteran's back or neck disability had its onset during, or is otherwise related to, service.  The current condition is not found to have a connection to the Veteran's reported in-service back and neck injuries.  Thus, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; therefore, service connection is not warranted for a back disability.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Left Foot

The Veteran alleges that his currently-diagnosed bone spur of the left foot is etiologically related to service.  Specifically, in his October 2011 hearing, the Veteran stated that he injured his left foot while running in 1995 while in service and overcompensating for his already injured right foot.  Throughout the pendency of the appeal, the Veteran has alleged three different in-service injuries to the right foot which led to his current left foot symptoms: an incident where the Veteran stepped on glass, which is confirmed by STRs from January 1987; a crush injury from 1992; and the development of plantar warts on the right foot in 1994.  The Veteran is service-connected for plantar fasciitis of the right foot.  

The Board notes that STRs are silent for any complaint, treatment, or diagnosis relating to the left foot while in service.

The Veteran underwent a VA examination in April 2017, during which the Veteran reported sharp pain in the left medial arch.  The Veteran reported wearing orthotics, but remaining symptomatic.  The examiner stated that while the Veteran has only a mildly reduced medial arch, his complaint is consistent with plantar fasciitis and a report of a heel spur.  However, the examiner opined that the Veteran's left foot complaints were not related to service.  He also noted the medical reports of injury to the right foot after a piece of glass entered the heel, a crush injury from 1992, and plantar warts from 1994.  However, as noted above, there was no report available which indicated the Veteran was ever treated for left foot pain.  The examiner noted numerous contributing causes of the Veteran's foot condition and associated pain, including numerous post-service surgeries of the right calf after a blood clot, right S1 radiculopathy, peripheral neuropathy, obesity, and possible complex regional pain syndrome (CRPS).  Further, he opined that there is no evidence of record that would suggest the Veteran's left foot pain is related to the piece of glass that entered the right heel, the crush injury, or plantar warts, all of which were treated while the Veteran was on active duty.  Rather, the examiner concluded that the Veteran's other conditions are more likely the cause of the Veteran's left foot pain.

Previous VA examinations noted diagnoses of a left foot heel spur and plantar calcaneal spur.  Each of the other VA examiners who have opined about the Veteran's current left foot condition have found there to be no medical nexus between plantar warts, plantar fasciitis, or a resolved injury which involved stepping on glass, and a benign bone spur.  As such, all VA examinations have found the Veteran's left foot condition to be less likely than not related to service.

As noted above, the Veteran is competent to report symptoms such foot pain, but is not competent to identify the underlying cause of such symptoms, or the reason for current manifestations of such symptoms.  The Veteran's assertions that his left foot condition is result of his service-connected right foot plantar fasciitis are less persuasive than the medical evidence and opinions, which are unfavorable to the claim. 

The Board finds that the evidence does not support that the Veteran's left foot bone spurs had its onset during, or is otherwise related to, service.  The current condition is not found to have an etiological connection to the Veteran's in-service right foot injuries.  Thus, the preponderance of the evidence is against the claim; there is no reasonable doubt to be resolved; therefore, service connection is not warranted for the Veteran's left foot condition.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.
 
Duties to Notify and Assist

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for a back disability with radiculopathy, to include as secondary to service-connected conditions, is denied.

Service connection for a neck disability, to include as secondary to service-connected conditions, is denied.

Service connection for a left foot disability, to include as secondary to service-connected conditions, is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


